DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, line 1, the phrase “a rigid layer” raises double inclusion issues, since the same limitation has already been positively recited in claim 9, line 2.  
In claim 12, line 3, the phrase “the top surface of the irrigation sprinkler” raises double inclusion issues and lacks antecedent basis, since it is not clear if “the top surface” is referring to the “top cover” already positively recited in claim 9, line 2 or is a different limitation.  
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are the step of installing the bounce-reducing cover assembly onto an irrigation sprinkler and connecting the bounce-reducing cover assembly to an irrigation sprinkler.  Currently, claim 15 only recites “connecting” the bounce-reducing cover assembly, but it does not indicate “what” the cover is actually connecting to, which makes the method claim indefinite.
In claim 15, line 3, the phrase “the irrigation sprinkler” lacks antecedent basis.
In claim 16, line 2, the phrase “the top surface” lacks antecedent basis.  
In regard to claims 16 and 17, the claims are indefinite since they do not recite any method steps, but only recite apparatus structure, such that it is not clear if applicant is claiming a method or an apparatus.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of U.S. Patent No. 11,192,133. As to claims 9 and 10, although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a bounce-reducing cover assembly for an irrigation sprinkler, comprising: a rigid layer fixed to and covering a top cover of the irrigation sprinkler; and, a flexible layer engaged with and positioned over the rigid layer.  Claims 9 and 10 of the instant invention are broader in scope than claim 1 of U.S. Patent No. 11,192,133, and are therefore encompassed in claim 1 of U.S. Patent No. 11,192,133.
As to claim 11, see claim 4 of U.S. Patent No. 11,192,133.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,192,133. As to claim 9, although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a bounce-reducing cover assembly for an irrigation sprinkler, comprising: a rigid layer fixed to and covering a top cover of the irrigation sprinkler; and, a flexible layer engaged with and positioned over the rigid layer.  Claim 9 of the instant invention are broader in scope than claim 11 of U.S. Patent No. 11,192,133, and is therefore encompassed in claim 11 of U.S. Patent No. 11,192,133.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boggs ‘476.
As to claim 9, Boggs ‘476 discloses a bounce-reducing cover assembly for an irrigation sprinkler comprising a rigid layer 12 fixed to and covering a top cover of an irrigation sprinkler 1, see Fig. 1, and a flexible layer 10 engaged by adhesive or mechanical fixation 11 with the rigid layer 12 and positioned over the rigid layer, wherein a top surface of the flexible layer comprises a plurality of vertical posts 13.
As to claim 15, Boggs ‘476 discloses method of installing a bounce-reducing cover assembly for an irrigation sprinkler comprising connecting the bounce-reducing cover-assembly to the irrigation sprinkler, which comprises a rigid layer 12 fixed to and covering a top cover of the irrigation sprinkler 1, see Fig. 1, and a flexible layer 10 engaged by adhesive or mechanical fixation 11 with the rigid layer 12 and positioned over the rigid layer, wherein a top surface of the flexible layer comprises a plurality of vertical posts 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 11 and 12(as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Boggs ‘476.
As to claim 11, Boggs ‘476 discloses all the featured elements of the instant invention, except for the specific ranges of the height, bottom and top diameters and spacing of the plurality of vertical posts.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the vertical posts formed with the ranges in height, bottom and top diameters and spacing as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.II.A.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, Boggs ‘476 discloses that the vertical posts can be designed as conventional plastic grass used in patios and sports fields and one skilled in the art would design the vertical posts accordingly, see col. 3, lines 11-15.
As to claim 12, Boggs ‘476 discloses all the featured elements of the instant invention, except for the rigid layer configured to removable engage the top surface of the irrigation sprinkler.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the rigid layer configured to removably engage the top surface of the irrigation sprinkler, as claimed, since it has been held that if it were considered desirable for any reason to obtain access to the top cover of Boggs irrigation sprinkler to which the rigid layer is applied, it would be obvious to make the rigid layer removably engaged for that purpose. See MPEP 2144.04.V.C.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  In addition, this would allow for the bounce-reducing cover assembly in Boggs ‘476 to be replaced or repaired if it is damaged.

 Allowable Subject Matter
Claims 1-8 are allowed.
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance for claims 1-8:  The prior art did not teach or suggest a bounce-reducing cover assembly as claimed by the applicant, specifically a bounce-reducing cover assembly comprising a rigid layer removably attach to a top cover of the irrigation sprinkler; the rigid layer having a plurality of apertures aligned with screw holes in the top cover; and, a flexible layer positioned over the rigid layer, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Sheets ‘502, Sheets ‘181, Sheets ‘911, Lawson et al ‘327 and Keys ‘849 show various types of cover assemblies for irrigation sprinklers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752